Oliver, Chief Judge:
This appeal for reappraisement relates to certain items of glassware exported from Germany and entered at the port of New York. In a stipulation of submission, the appeal has been limited to the merchandise described on the invoice as “Bell Shaped Graduate Blanks, 250 ml cap.,” appraised at DM 2.95 each, plus 12% per centum, less 25 per centum, plus packing.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the articles in question, as here-inabove identified, is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value for the merchandise is DM 1.25 each, plus 12K per centum, less 25 per centum, plus packing, and I so hold. Judgment will be rendered accordingly.